Citation Nr: 1041968	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression as secondary 
to the service-connected disability of psychophysiologic 
gastrointestinal reaction with scarring of the duodenal bulb and 
gastroesophageal reflux disease (GERD).  

2.  Entitlement to an increased rating in excess of 40 percent 
for bilateral hearing loss.

3.  Entitlement to an increased rating in excess of 30 percent 
for psychophysiologic gastrointestinal reaction with scarring of 
the duodenal bulb and gastroesophageal reflux disease (GERD).

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and C.B.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2010, the Veteran testified at a hearing before the 
Board, seated at the RO in Roanoke, Virginia.  A transcript is of 
record.  

During the July 2010 Board personal hearing, the Veteran 
testified that he experienced tinnitus related to service.  As 
the Veteran has raised a claim for service connection for 
tinnitus, the Board refers this issue to the RO for any necessary 
development and adjudication.

The issues of increased ratings for bilateral hearing loss and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not have chronic symptomatology of depression 
during service.

2.  The Veteran did not have chronic symptomatology of depression 
after service.

3.  The Veteran does not have a currently diagnosed depressive 
disorder.  

4.  During the entire period under appeal, the Veteran's 
psychophysiologic gastrointestinal reaction with scarring of the 
duodenal bulb and gastroesophageal reflux disease (GERD) has been 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
pain, productive of considerable impairment of health.

5.  At no time during the period under appeal has the Veteran's 
psychophysiologic gastrointestinal reaction with scarring of the 
duodenal bulb and gastroesophageal reflux disease (GERD) been 
manifested by material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health   


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not 
been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  For the entire rating period under appeal, the criteria for 
an increased rating in excess of 30 percent for psychophysiologic 
gastrointestinal reaction with scarring of the duodenal bulb and 
gastroesophageal reflux disease (GERD) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.114, 
4.130, Diagnostic Codes 9421-7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the Veteran's claim for service connection, an August 
2007 VCAA notice substantially satisfied the provisions of 38 
U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required by 
Dingess/Hartmann.  Regarding the Veteran's claim for an increased 
rating, a July 2008 VCAA notice substantially satisfied the 
provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO 
provided the Veteran with information about disability ratings, 
specifically indicating the requirements for the next higher 
percent rating for his disability on appeal.  The letter also 
included the information required by Vazquez.  

Although the aforementioned July 2008 letter was issued after the 
July 2008 rating decision from which the Veteran's appeal for the 
denial of an increased rating arises, the RO re-adjudicated the 
claim for an increased rating, as demonstrated by the October 
2008 Statement of the Case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III) (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SOC complied with the applicable due process 
and notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of adequate 
notice followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, 
citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II).

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's service and VA treatment records to assist 
the Veteran with the claims.  The record indicates that the 
Veteran has been in receipt of Social Security Disability 
Insurance (SSDI) payments since 1998.  The evidence of record 
does not contain any records from the Social Security 
Administration (SSA) regarding these benefits.  VA has a duty to 
obtain SSA records when it has actual notice of such an 
application if the possibility exists that acquiring such records 
would aid a veteran in substantiating a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); 
see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

However, at the July 2010 Board personal hearing, the Veteran 
testified that he was awarded SSDI benefits based on non-service 
connected physical disabilities, specifically heart and leg 
disorders.  When asked, the Veteran stated that the SSA records 
did not contain any medical records related to his service-
connected disabilities.  (Hearing Transcript, pages 33-35).  
Considering that the SSA records are not relevant to the issues 
on appeal, the Board finds that a remand to obtain these records 
would result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran.  See Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the Board will proceed with determining the 
Veteran's appeal. 

VA provided the Veteran with a February 2008 VA psychiatric 
examination and a February 2008 VA gastrointestinal medical 
examination.  As will be noted below, having interviewed the 
Veteran and reviewed the claims file, the February 2008 VA 
psychiatric examiner did not diagnose depression or any other 
mental disorder.  The Veteran claims that the VA psychiatric 
examination report is inaccurate because he was not forthcoming 
to the examiner.  Specifically, the Veteran contends that he did 
not tell the VA examiner about his depressive thoughts because he 
was afraid of being involuntarily committed.  In addition, at the 
July 2010 Board personal hearing, the Veteran's representative 
stated that the February 2008 psychiatric examination report was 
inadequate because the VA examiner did not consider whether the 
Veteran had depression related to the service-connected 
psychophysiologic gastrointestinal disorder.  Therefore, the 
Veteran requested that the RO provide another psychiatric 
examination.  

The Board finds that an additional VA psychiatric examination is 
not necessary.  The Veteran essentially contends that he kept 
vital information from the February 2008 VA examiner for fear of 
involuntary commitment.  The duty to assist is not a one-way 
street.  When given the opportunity, the Veteran must be prepared 
to cooperate with VA's efforts to provide an adequate medical 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Moreover, as 
will be explained below, the Board finds that the Veteran's lay 
statements and testimony that he had depression lack credibility, 
as they are contradicted by several VA treatment records in 
which, while giving a history for treatment purposes, he denies 
experiencing depressive symptoms.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Finally, VA records indicate that the Veteran is already being 
compensated for a service-connected psychophysiologic 
gastrointestinal disorder, manifested by both digestive symptoms 
and some anxiousness.  The Veteran currently seeks service 
connection for a different psychiatric disorder, that of 
depression, which he believes is related to the first disorder.  
The record reflects that the February 2008 VA examiner reviewed 
the claims file and thoroughly interviewed the Veteran.  The VA 
examiner's report indicates that the Veteran expressed reasonable 
frustration with his medical problems, especially his non-
service-connected disorders.  However, having interviewed the 
Veteran, the VA examiner stated that, in his professional 
opinion, the Veteran did not have a depressive disorder.  As the 
February 2008 VA psychiatric examination report was thorough, 
based on an accurate history, and productive of medical findings 
regarding the nature of the Veteran's psychological condition, 
there is no duty to provide an additional examination or medical 
opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Regarding the July 2010 Board personal hearing, in Bryant v. 
Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the 
Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.   Here, during the July Board personal 2010 hearing, 
the Acting VLJ specifically noted the issue on appeal.  Then, 
having heard the Veteran's evidence, the Acting VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim.  The Acting VLJ specifically 
advised the Veteran of the need to provide evidence indicating 
that the Veteran had a depressive disorder related to his 
service-connected psychophysiologic gastrointestinal disorder.  
The Acting VLJ also questioned the Veteran extensively about the 
symptomatology of his psychophysiologic gastrointestinal disorder 
and, having the VA treatment records on file, asked if any other 
facility provided the Veteran with treatment for this disorder.  
Therefore, the Acting VLJ substantially complied with the 
requirements of Bryant.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claim.  The Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims.  As such, 
the Board finds that, consistent with Bryant, the Acting VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  See Evans v. West, 12 
Vet. App. 22, 29 (1998) (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran must 
show (1) the existence of a current (secondary) disability; (2) 
the existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310(a) (2010).  A Veteran 
may also establish secondary service connection by demonstrating 
that his current (secondary) disability became aggravated or 
chronically worsened by the already service-connected disease.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); see 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an 
"additional disability resulting from the aggravation of a non-
service-connected [secondary] condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)").  If a 
Veteran succeeds in establishing service connection for a 
secondary condition, "the secondary condition shall be considered 
a part of the original condition."  38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2010).




Service Connection for Depression

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that service connection 
is not warranted for depression.  The Board notes that the 
Veteran has been diagnosed with symptoms of anxiety and that such 
symptoms are considered part of his service-connected 
psychophysiologic gastrointestinal reaction with scarring of the 
duodenal bulb and gastroesophageal reflux disease (GERD).  
However, as the Veteran specifically filed for service connection 
for depression related to his psychophysiologic disability, the 
Board will focus on the evidence relating to that disorder.

The Board finds that the treatment evidence of record does not 
contain a diagnosis for depression.  The Veteran's service and 
post-service treatment records contain no notation indicating 
treatment or diagnosis for depression.  Other than when applying 
for service connection, the record contains few instances in 
which the Veteran sought treatment for a mental disorder.  Of 
note, in a July 1979 VA treatment record, the Veteran sought 
treatment for anxiety, but told the examiner that his primary 
interest was obtaining a 100 percent service-connection pension 
from VA so he could get out of debt.  The examiner noted that the 
Veteran had low self-esteem and could not cope with anger, and 
diagnosed an adjustment reaction in a passive dependent person.  
Also, in July 1984, the Veteran voluntarily sought treatment for 
alcohol abuse.  Upon admission, he told the examiner that he had 
been drinking constantly for two and a half years between 18 and 
32 beers per day.   

In August 2003 and November 2006 VA treatment records, 
specifically VA depression screenings, the Veteran specifically 
denied having any depressive symptoms.  In a June 2007 VA 
treatment record, the Veteran was noted to have been given 
instruction on the effects of stress on blood glucose, related to 
diabetes.  

The Veteran has been provided with two VA psychiatric 
examinations in recent years.  The Board notes that in neither 
report did the VA examiner diagnose the Veteran as having 
symptomatology meeting the criteria for a depressive disorder.  
In a January 2005 VA psychiatric examination report, the Veteran 
indicated that he was not seeking psychiatric treatment and was 
not taking psychiatric medication.  The Veteran indicated that he 
had stopped working after experiencing a heart attack in 1998.  
He reported getting along well with his wife and her family.  He 
stated that he currently had friends and hobbies.  He indicated 
that his main complaints were physiological, especially GERD 
which would cause him difficulty if he ate the wrong foods.  He 
stated that he recently had experienced feelings of sadness as he 
had gone to his mother's funeral the previous day.  He indicated 
that he had no psychological complaints.  

Upon examination in January 2005, the VA examiner noted that the 
Veteran had a broad affect, and was laughing and smiling.  He did 
not appear to be in any emotional distress.  The examiner stated 
that the Veteran did not have any significant depressive spells, 
but stated that the Veteran had experienced a normal amount of 
grief over the death of his mother and a normal amount of 
frustration with his physical disabilities.  The diagnosis was 
neurotic stomach disorder (also known as psychophysiologic 
gastrointestinal reaction, or somatoform disorder, not otherwise 
specified).  

Subsequently, in a February 2008 VA medical examination report, 
the examiner noted reviewing the claims file, to include the 
Veteran's diagnoses of heart disorders, diabetes, hernias, 
COPD/emphysema, sleep apnea, GERD, and back problems.  The 
examiner noted that the Veteran entered the office utilizing an 
electric scooter and a cane for ambulation.  He also was notably 
on oxygen.  Upon interview, the Veteran stated that he had sought 
psychological help at the VA in the late 1970s and 1980s, 
complaining of depression or difficulty finding jobs.  The 
Veteran indicated that he currently did not need to see a 
psychiatrist and did not have any significant mental health 
problems.  He reported some routine feelings of frustration 
regarding his health problems which limited his mobility and 
activity, especially his heart disease, back problems, and oxygen 
requirements.  He stated that he had no marital problems.  He 
indicated that he had friends who would stop by as it was easier 
for them to come to him.  He indicated that he no longer 
performed many of his hobbies because of his lack of mobility.  

Upon examination in February 2008, the examiner noted that the 
Veteran had a broad affect and appeared euthymic or within normal 
limits.  The Veteran did not appear to be in any emotional 
distress.  The Veteran specifically denied any significant 
problems with depression.  Impulse control seemed adequate with 
no severe anger outbursts. 

In his summary, the February 2008 VA examiner noted that the 
Veteran expressed a normal amount of frustration and regret over 
missing the things he could no longer do, but indicated that he 
was trying to accept the situation.  He felt some degree of guilt 
because his wife continued to work while he could not.  The 
examiner noted that the Veteran's feelings appeared to be within 
normal limits, given his situation, and did not appear to 
constitute any mental illness or disorder.  He also indicated 
that the disabilities that caused the Veteran the greatest amount 
of frustration were the non-service-connected disabilities that 
had destroyed his mobility, caused excessive weight gain, and 
created breathing difficulties.  The examiner noted that the 
Veteran's service-connected disabilities appeared quite mild 
compared to the Veteran's greater physical problems.  The 
examiner did not diagnose any disorder and assessed a Global 
Assessment of Functioning (GAF) score of 80.  

Having reviewed the above evidence, the Board finds that the 
medical evidence of record contains no notation indicating 
diagnosis or treatment for depression.  

The Board also finds that the statements of the Veteran's 
indicating depressive symptoms not disclosed to medical personnel 
lack credibility.  In an October 2008 statement, the Veteran's 
representative stated that the Veteran was experiencing 
depression so severe that he was afraid that the February 2008 VA 
psychiatric examiner would have had him involuntarily committed 
if he had told him about it.  As an example, the representative 
stated that, during the February 2008 VA examination, the Veteran 
denied any desire to throw objects or be destructive.  The 
representative stated that the Veteran had such a desire and that 
the Veteran and his wife could attest to these actions.  The 
Board notes that, despite the presence of both at the July 2010 
Board personal hearing, neither the Veteran nor his wife offered 
testimony indicating a propensity toward destructive behavior.  

The Board, as part of its duties, is to weigh the evidence of 
record and determine credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335.  In this instance, the Board assigns more 
credibility to the Veteran's history provided during treatment 
for treatment purposes than the Veteran's current statements 
indicating severe depression.  The Board notes that the Veteran 
has indicated that he did not wish to tell the February 2008 VA 
examiner how depressed he was as he was afraid of being 
committed.  The Veteran is experienced with VA practices, having 
sought medical assistance at VA facilities for decades.  
Throughout this time, the record reflects that he has been 
forthcoming to his examiners, admitting painful truths, such as 
alcoholic intake, when he needed assistance.  For the Veteran to 
choose to be less than forthright during one examination, 
considering his cooperative manner in previous dealings with VA, 
would appear to be out of character.  

More importantly, as noted above, VA treatment records do not 
contain any notation indicating treatment or diagnosis for 
depression.  Also, the VA treatment records contain no lay 
history or complaints from the Veteran, indicating depression.  
In fact, in August 2003 and November 2006 VA treatment records, 
the Veteran specifically denied experiencing any depressive 
symptoms.  Moreover, during the January 2005 and February 2008 VA 
psychiatric examinations, the examiners noted that the Veteran 
specifically denied experiencing depression.  Therefore, the 
Board finds that the Veteran's more recent lay statements, which 
he made for compensation purposes, indicating depression lack 
credibility, as they are contradicted directly by several VA 
treatment records in which the Veteran specifically denies 
experiencing depressive symptoms.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (holding that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

Therefore, having reviewed the evidence of record, the Board 
finds that the Veteran currently does not have a diagnosis of 
depression or any similar psychiatric disorder, and that the 
Veteran's statements indicating undisclosed depression are not 
credible.  Accordingly, a grant of service connection for 
depression is precluded and the preponderance of the evidence 
weighs against the claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (finding that in the absence of proof of present 
disability there can be no valid claim).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in 
the Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity resulting 
from such disease or injury and their residual conditions in 
civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2010).  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is a present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a claimant 
might experience multiple distinct degrees of disability that 
would result in different levels of compensation from the time 
the increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending.  Hart, 21 Vet. App. at 505.

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3 (2010).

The Veteran currently is evaluated as 30 percent disabled for his 
psychophysiological gastrointestinal reaction with scarring of 
the duodenal bulb and gastroesophageal reflux disease (GERD).  
Associated medical evidence indicates that the Veteran's service-
connected disability is classified as a somatoform disorder, a 
recognized psychiatric disability.  38 C.F.R. § 4.130 (2010).  
Under 38 C.F.R. § 4.126(d), a service-connected disorder which is 
diagnosed as a physical condition and a mental disorder should be 
rated based on the dominating aspect (whether physical or mental) 
of the disorder.  The RO, in the July 2008 rating decision, also 
evaluated the Veteran's symptoms under Diagnostic 7346, the 
rating criteria for a hiatal hernia.  38 C.F.R. § 4.114.  
However, pursuant to 38 C.F.R. § 4.126(d), the Board will 
consider both the psychiatric component of the Veteran's service-
connected disability as well as the gastrointestinal component.

The Veteran's psychological disorder affecting a gastrointestinal 
disorder is currently assigned a 30 percent rating under 
Diagnostic Code 7346, effective March 29, 2004.  The Veteran 
filed the increased rating claim currently under appeal in July 
2007.  Under Diagnostic Code 7346, a 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114 (2010).  

Reviewing the evidence of record, the Board finds that the 
Veteran's service-connected psychophysiological gastrointestinal 
reaction with scarring of the duodenal bulb and gastroesophageal 
reflux disease (GERD) did not meet or more nearly approximate the 
criteria for the next higher 60 percent rating under Diagnostic 
Code 7346 for the entire increased rating period under appeal.  
Reviewing the evidence of record, in a February 2008 VA medical 
examination report, the Veteran stated that he did not have a 
history of esophageal trauma, esophageal neoplasm, dysphagia, 
esophageal distress, esophageal dilation, hematemesis, or melena.  
The Veteran reported experiencing nausea several times a week, 
especially when in a reclining position.  The Veteran also noted 
less than weekly instances of vomiting, brought on by certain 
foods.  He stated that he experienced daily heartburn/pyrosis.  
He also described weekly instances of regurgitation of bile-
stained fluid and partially digested food.  Upon examination, the 
examiner found no signs of anemia.  The examiner noted that the 
Veteran had not undergone any weight change and that he did not 
show signs of any significant weight loss or malnutrition.  The 
examiner reported that the Veteran's abdomen was extremely obese.  
He detected an incisional hernia at the distal end of the 
sternotomy scar over the epigastrum.  There was no abdominal 
tenderness to palpation and bowel sounds were normal.  An upper 
GI examination found persistent marked GERD without evidence of 
esophagitis or hiatal hernia.  Persistent, presumably benign 
polypoid lesions were noted in the stomach.  

In his summation, the February 2008 VA examiner noted that the 
Veteran had not worked since 1998 due to a heart condition and 
nerve damage.  The examiner reported that the Veteran's current 
gastrointestinal disorder would not have any effect on his usual 
daily activities.  In commenting, the examiner noted that the 
Veteran had multiple disabling diagnoses, including morbid 
obesity, hypertension, diabetes, COPD, and coronary artery 
disease.  The examiner opined that the Veteran's GERD was likely 
aggravated by his morbid obesity.  

Having reviewed this evidence, the Board notes that the Veteran 
currently experiences two of the criteria for the next higher 
sixty percent rating under Diagnostic Code 7346.  Specifically, 
the Veteran experiences both pain, in the form of heartburn, and 
vomiting.  However, neither the medical evidence nor the credible 
lay evidence indicates that the Veteran has experienced any other 
criteria, such as material weight loss, hematemesis, or melena 
with moderate anemia.  Also, the February 2008 VA examiner's 
notations do not indicate that this disability severely impaired 
the Veteran's health and there has been no credible testimony 
indicating severe impairment of health.  As noted, the examiner 
did not indicate that the disability caused any further heath 
problems.  The February 2008 VA examiner also stated that the 
disability did not interfere with the Veteran's daily activities.  
See 38 C.F.R. § 4.114.  

In making our decision, the Board has considered the Veteran's 
statements regarding his symptomatology.  Specifically, in a 
December 2008 statement, the Veteran reported that he experienced 
pain, and vomiting "frequently every week" at night.  At the 
July 2010 Board personal hearing, the Veteran reported 
regurgitating or vomiting clear fluid and food particles.  He 
stated that he would feel food back up into his stomach and, if 
he could not reach a trashcan, he would reswallow the food 
particles.  If he could reach the trashcan, he would discharge 
the contents of his mouth into the trashcan.  He stated that this 
would occur from zero to five times a day, averaging three times 
a day a typical day.  He indicated that, when he swallowed the 
food particles, he also experienced a burning sensation in his 
chest area and esophagus for about 10 to 15 minutes.  (Hearing 
Transcript, pages 21-25).  The Veteran also stated that he 
experienced difficulty with swallowing food and choking 
experiences when the food returned down his throat.  (Hearing 
Transcript, pages 27-29).  

The Board finds that the Veteran's description of his 
symptomatology more nearly matches the criteria for the current 
30 percent rating under Diagnostic Code 7346 than it does that of 
the next higher 60 percent rating.  Id.  First, from the 
Veteran's description, the Veteran seems to experience 
regurgitation more than vomiting.  Specifically, during his 
testimony, the Veteran described feeling food particles rise from 
his stomach and indicated that he would often swallow these 
particles again, by choice, without expectorating them.  This 
matches the definition of regurgitation, being the "movement of 
undigested or partially digested food upward through the 
esophagus," more than it does that of vomiting, being the 
"forcible expulsion of stomach contents through the mouth."  
Dorland's Illustrated Medical Dictionary 1645, 2100 (31st ed. 
2007).  

However, even if the Veteran's described symptoms could be 
considered vomiting, the Veteran has not described symptomatology 
required for the next higher 60 percent rating.  In his 
testimony, the Veteran stated that he had burning pain (pyrosis) 
and difficulty swallowing (dysphagia), two of the criteria for 
the currently assigned 30 percent rating.  Although the Veteran 
experiences pain, he specifically denied experiencing bloody 
stools and anemia, two of the criteria for a 60 percent rating.  
(Hearing Transcript, page 25-26).  Moreover, although the Veteran 
stated that he had lost nine to 12 pounds over a two-year period, 
such weight loss over a long time period does not meet the 
criteria for "material weight loss."  Finally, although the 
Veteran spoke of how this situation caused him embarrassment, 
pain, and some lack of sleep, he did not indicate that this 
disability severely impaired his health.  Considering the 
evidence of record, including the Veteran's testimony, the Board 
finds that the Veteran's psychophysiological disability does not 
meet the criteria for the next higher 60 percent rating under 
Diagnostic Code 7346 for the entire period under appeal.  See 38 
C.F.R. § 4.114.  

Finally, the Board notes that the Veteran is not entitled to a 
next higher 50 percent rating under Diagnostic Code 9421, the 
criteria utilized in rating somatoform disorders.  Under these 
criteria, a next higher 50 percent rating is assigned for mental 
disorders manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating.  See 38 C.F.R. § 
4.130, Diagnostic Code 9421.  Having reviewed the evidence of 
record, specifically the above-noted psychiatric reports and 
testimony, the Board finds that the Veteran was not noted to 
display, nor has the Veteran contended that he does display, 
almost any of these symptoms.  Specifically, the Veteran contends 
that he experiences depression, manifested by desires to destroy 
or throw objects.  

The evidence does not show, and the Veteran does not contend, 
that he has a flattened affect; panic attacks; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory; impaired judgment; or impaired abstract thinking.  
Therefore, the Board finds that the Veteran's psychophysiological 
disability is not manifested by symptomatology sufficient to meet 
the criteria for a 50 percent rating under Diagnostic Code 9421 
for any period of the increased rating claim.  Id.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the service-
connected psychophysiological disability is inadequate.  
Specifically, the rating assigned under DC 7346 is based on the 
average impairment of earning capacity resulting from epigastric 
distress.  The schedular rating criteria in this case contemplate 
symptomatology found within the record of evidence, specifically 
pyrosis, dysphagia, and regurgitation.  The rating criteria also 
contemplate additional symptomatology, such as material weight 
loss, vomiting, hematemesis, and melena with moderate anemia;  
See 38 C.F.R. § 4.114.  As noted above, a psychophysiological 
disorder is rated based on the dominating aspect (whether 
physical or mental) of the disorder.  In this instance, the 
physical aspect was the dominating aspect of the disorder.  
However, the Board notes that the available schedular criteria 
for rating the Veteran's associated anxiety disorder are 
inadequate.  Specifically, the Veteran's anxiety symptoms are 
contemplated in the rating criteria under Diagnostic Code 9421.  
Moreover, these rating criteria also contemplate additional 
symptomatology, such as suspiciousness, frequent panic attacks, 
abnormal speech, and impaired judgment.  38 C.F.R. § 4.130.  
Therefore, having reviewed the evidence and the rating assigned, 
the Board finds that the evidence does not show such an 
exceptional disability picture to render the schedular evaluation 
assigned for the Veteran's psychophysiological disability to be 
inadequate.

In short, the record does not indicate that the service-connected 
psychophysiological disability on appeal causes impairment over 
and above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R.
 § 3.321(b)(1) is not warranted.




ORDER

Service connection for depression, as secondary to the service-
connected disability of psychophysiologic gastrointestinal 
reaction with scarring of the duodenal bulb and gastroesophageal 
reflux disease (GERD), is denied.  

An increased rating in excess of 30 percent for psychophysiologic 
gastrointestinal reaction with scarring of the duodenal bulb and 
gastroesophageal reflux disease (GERD) is denied.  


REMAND

The Board finds that additional development is required before 
the remaining issues are ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2010).

At the July 2010 Board personal hearing, the Veteran and his 
witnesses offered credible testimony, indicating that his current 
bilateral hearing loss disability had worsened since the most 
recent VA audiological examination, performed in February 2008.  
In view of the length of time since the last audiological 
examination and the credible reports of worsening of the 
disability, the Board finds there is a duty to provide a more 
current audiological evaluation.  It is pertinent to note that 
the VA's General Counsel has indicated that when a veteran 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that, because any decision regarding an 
increased rating could affect the Veteran's claim for TDIU, any 
action on the TDIU claim, at this juncture, would be premature.

Parenthetically, the Board notes that, during the July 2010 Board 
personal hearing, the Veteran stated that the February 2008 
audiological examination was inadequate.  Specifically, the 
Veteran testified that the tests performed by the February 2008 
VA examiner did not simulate normal conversation.  Therefore, he 
believed that the results obtained due to these tests did not 
reflect an accurate portrait of his disability.  (Hearing 
Transcript, pages 16-17).  Although the Board acknowledges the 
Veteran's frustration with the testing, the Board finds nothing 
in the record to suggest that the February 2008 VA examiner 
performed the examination incorrectly.  Moreover, in evaluating 
hearing loss, VA examiners must follow the hearing test criteria 
listed in 38 C.F.R. § 4.85 (2010), mandating a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Therefore, although the VA will provide the Veteran with 
an additional audiological examination as a result of this 
remand, the Veteran should be advised that the VA examiner likely 
will perform the same audiological tests as the previous VA 
examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should schedule the Veteran 
for a VA audiology examination to determine 
the severity of his hearing loss in each ear 
in accordance with 38 C.F.R. § 4.85.  
Utilizing the Maryland CNC test and any other 
tests that may be required, the VA examiner 
is asked to enter an opinion as to the 
current level of hearing loss in each ear, to 
include reporting of puretone threshold 
averages and percentage speech discrimination 
scores.  

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the remaining claims on 
appeal.  If the benefits sought remain 
denied, the Veteran and the Veteran's 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran is advised to appear and fully participate in any 
scheduled VA examination, as failure to do so may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


